                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________


UNITED AUTO WORKERS, Local 578,

               Plaintiff,                               Case No.:

       vs.

OSHKOSH CORPORATION,

               Defendant.



                                 COMPLAINT
______________________________________________________________________________




   PLAINTIFF United Auto Workers, Local 578, (“UAW” or “the Union”), by its attorney, for

its Complaint and Petition for judicial confirmation and enforcement of an arbitration decision

and award, states as follows:



   PARTIES, JURISDICTION AND VENUE


1. This action arises under, and jurisdiction is conferred on this Court by virtue of, Section 301

   of the Labor-Management Relations Act of 1947 (29 USCA §185), referred to here as the

   LMRA. Moreover, this action is also brought pursuant to the United States Arbitration Act, 9

   U.S.C. sec. 1 et seq., 9 U.S.C. sec. 9.

2. Plaintiff UAW Local 578 is the exclusive bargaining representative for all production and

   maintenance employees of Defendant Oshkosh Corporation located in Winnebago County,

   Wisconsin, excepting office employees, supervisors, coordinators, and plant managers as

   described in the Recognition clause of the current collective bargaining agreement, Article I,


                                                -1-
          Case 1:20-cv-00666-WCG Filed 04/27/20 Page 1 of 8 Document 1
   Section 1 (pg. 3) attached as Exhibit 1, and as such, is a labor organization representing

   employees in an industry affecting commerce, within the provisions of Section 301 of the

   LMRA (29 USCA § 185), and of the definitions contained in Sections 2(5), and 501(1) and

   (3) of the LMRA (29 USCA §§ 152(5), 142(1) and (3)).

3. Defendant Oshkosh Corporation (“Defendant” or “the Company”) is a Wisconsin

   manufacturer with its principal place of business in Oshkosh, Wisconsin. Defendant is

   engaged in the sale of military vehicles and is therefore engaged in interstate commerce, and

   is an employer in an industry affecting commerce, within the provisions of Section 301 of the

   LMRA (29 USCA § 185), and of the definitions contained in Section 2(2), and 501(1) and

   (3) of the LMRA (29 USCA §§ 152(2), 142(1) and (3)).

4. Venue is proper in the Easter District of Wisconsin under 28 U.S.C. §1391(b).



   CLAIM FOR ENFORCEMENT

5. On October 1, 2016, the parties entered into a Collective Bargaining Agreement, which

   agreement is now, and at all times mentioned was, in full force and effect. A copy of the

   agreement, marked Exhibit 1, is attached and made a part of this complaint. As appears

   from the exhibit, Article 5-GRIEVANCE PROCEDURE (pgs. 5-8), provides a procedure for

   the presentation, adjustment, and settlement of grievances, with decision of an arbitrator to be

   final and binding on the parties.

6. For at least 45 years the Defendant employer has provided the negotiated benefit of A&S

   (Accident and Sickness) benefits to its bargaining unit employees.

7. Article 18, Section 6 of the Collective Bargaining Agreement contains the language

   providing the negotiated A&S benefit. (Exhibit 1, pg. 37-38)

8. For all years prior to June 1, 2017, the Defendant administered the self-funded A&S benefits

   provided for under the collective bargaining agreement.




                                               -2-
         Case 1:20-cv-00666-WCG Filed 04/27/20 Page 2 of 8 Document 1
9. Prior to June 1, 2017 there was not an appeal process to be exhausted if an A&S claim was

   denied.

10. On or about June 1, 2017 the Company transferred administration of the negotiated A&S

   benefit to Cigna Insurance.

11. Despite the change in administrator to Cigna, the A&S benefits remained self-funded by the

   Defendant.

12. After Cigna took over the A&S benefit administration, the Union became burdened with

   many more complaints about claims being delayed or denied.

13. After Cigna took over, the Union became aware of and tried to help many employees that

   were denied A&S and spent months appealing their claims through Cigna.

14. The review of A&S claims under Cigna became much stricter and more onerous that it had

   been before Cigna and this resulted in undue delays and denials.

15. The Union initiated a grievance alleging that the Company was not administering and paying

   the A&S benefits in the same manner as it had before Cigna took over the administration and

   was thus depriving the membership of its negotiated benefit.

16. The Union sought as a remedy to have the Company stop violating Article 18 Section 6 and

   the employees and specifically asked to make anyone affected whole for any losses.

17. The grievance properly proceeded through all the Grievance steps, but the Parties did not

   resolve it.

18. The matter proceeded to an Arbitration hearing before Arbitrator Andrew M. Roberts on July

   19, 2019.

19. At the Arbitration hearing the Company had only one witness, Kristin Manney, testify how

   A&S benefits were administered prior to Cigna.




                                               -3-
         Case 1:20-cv-00666-WCG Filed 04/27/20 Page 3 of 8 Document 1
20. The arbitration hearing was transcribed. A true and correct copy of the entire testimony of

   Kristin Manney with pertinent referenced exhibits from the Arbitration hearing attached

   hereto as Exhibit 2.

21. Prior to Cigna taking over the A&S benefit administration the medical information required

   to be provided to support an A&S claim was an Accident and Sickness Wage Continuation

   Claim Form that the healthcare provider would need to complete and return. (Exhib. 2, pg.

   113, l.23- pg.114, l. 2: Arb. Exhib. 6)

22. The purpose of the Claim Form was to make sure that they had clarification and confirmation

   from the healthcare provider that there was a condition that resulted in a period of incapacity

   and what the period of incapacity was. (Exhib. 2, pg. 114, l. 4-10)

23. If the form was incomplete, the in-house Administrator would then send a letter template

   asking for clarification in order to understand. (Exhib. 2, pg. 115, l. 2-8; 122, l. 18-pg. 123, l.

   8; Arb. Exhib. 7)

24. To determine if the [health] condition met the requirements for incapacity, the Administrator

   would see if the period of incapacity was reasonable. If so, she would accept that. If it did

   not make sense, then she would send a clarification form asking the provider to give more

   detailed information on how the condition was presenting itself that truly prevented the

   employee from being able to perform their job. (Exhib. 2, pg. 118, l. 6-pg. 119, l. 3)

25. The definition that was used for “incapacity” was similar to that used for the Family and

   Medical Leave Act (“FMLA”). (Exhib. 2, pg. 130, l.25-pg. 131, l. 6)

26. The in-house administrator would have them fill out a medical authorization release form;

   however, it was not a part of her process. She never obtained the employee’s medical

   records with the release and waiver. (emphasis added) (Exhib.2, pg. 135, l. 18-24; pg. 136, l.

   13-18)




                                                 -4-
         Case 1:20-cv-00666-WCG Filed 04/27/20 Page 4 of 8 Document 1
27. On November 18, 2019 Arbitrator Roberts issued a Decision and Award. A true and correct

   copy of said Decision and Award is attached hereto as Exhibit 3. Arbitrator Roberts retained

   jurisdiction.

28. The Arbitrator awarded the following remedy:

       The Company shall return to the previous practice, i.e. the approach used to review and
       administer A&S claims prior to the change to Cigna. As part of the remedy the Company
       and the Union shall review how attendance points have adversely accumulated against
       employees claiming benefits that would not have been accumulating prior to the change
       and remove such points from the employees’ records.

29. Despite the Arbitration Decision, the Company did not comply with the Ordered remedy.

30. After the Arbitration Decision, employees were, and are still, being subjected to scrutiny of

   their A&S claims more onerous than they had prior to Cigna.

31. Despite the Arbitration Decision, the Company continues to allow Cigna to use a medical

   release to obtain medical records for scrutinizing.

32. Despite the Arbitration Decision, some employees that were denied A&S because of the

   heightened scrutiny were, and are still, being required to go through the internal appeal

   process through Cigna with the emphasis being on submitting additional medical records that

   would not have been required by the Defendant prior to Cigna administrating the A&S

   benefit.

33. Despite the Arbitration Decision, the Company refuses to restore attendance points and/or

   revoke discipline to any of the Employees that were ultimately denied A&S benefits by

   Cigna under their heightened scrutinization of claims.

34. Despite the Arbitration Decision, the Company refuses to pay any of the Employees that

   were denied A&S benefits due to the heightened scrutinization.

35. Despite the Arbitration Decision employees were told by Cigna that their claims would be

   delayed or denied if they refused to sign a medical authorization. If they do sign the medical




                                                -5-
          Case 1:20-cv-00666-WCG Filed 04/27/20 Page 5 of 8 Document 1
   authorization, Cigna then proceeds to obtain medical records rather than posing clarifying

   questions as they did pre-Cigna.

36. On January 12, 2020 the Union wrote to Arbitrator Roberts because there had been little

   progress in reaching resolution with the Company, a copy is attached hereto as Exhibit 4.

37. On February 3, 2020 the Union sought additional clarification from the Arbitrator as to 1)

   whether employees denied A&S due to the fact that the Company was allowing Cigna to

   scrutinize their claims beyond what would have been done pre-Cigna were entitled to be paid

   their A&S benefits; and 2) the Company’s failure to comply with the Arbitration Decision a

   copy is attached hereto as Exhibit 5.

38. On February 12, 2020 Arbitrator Roberts issued a Supplemental Arbitration Award. It is

   attached hereto as Exhibit 6. He also relinquished jurisdiction at that time.

39. The problems identified in Paragraphs 27-35 have continued to date.

40. The Company has unreasonably delayed and failed to comply with the Arbitration Decision

   by refusing to direct Cigna to review and administer A&S claims as they were prior to the

   change to Cigna.

41. The Company’s unjustified delays and refusals to return to the same manner of

   administration of A&S that existed prior to Cigna are in oppressive, wanton, and devoid of

   merit as to warrant a finding of bad faith.



                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court:

1. Enter a judgment declaring that the Defendant is obligated to abide by the decision

   and award of the Arbitrator, dated November 18, 2019;

2. Order Defendant to revert back to the Wage Continuation Claim Form that was

   previously used (with appropriate address/title changes) before retaining Cigna.




                                                 -6-
         Case 1:20-cv-00666-WCG Filed 04/27/20 Page 6 of 8 Document 1
3. Order Defendant to cease using a medical release to obtain employees’ medical

   records and to revert back to sending doctors written clarification questions using the

   templates used pre-Cigna if the initiating form is either incomplete or unclear.

4. Order Defendant to stop requiring employees to go through Cigna’s internal appeal

   procedure and advise Cigna of the following:

           1) That any appeals claims currently being appealed must be stopped and

               reviewed based on the initiating paperwork only and with any

               clarifications that might be required, as was done under the old process;

           2) That any appeals that were previously denied by Cigna must be examined

               based on the standards in place prior to Cigna administering A&S.

5. Order Defendant to expunge any attendance points and/or disciplinary records that

   were assessed to employees that were denied A&S benefits because Cigna improperly

   utilized a more onerous scrutinization from the Defendant’s prior method of assessing

   A&S claims, and if applicable, make them whole for any losses resulting from

   disciplinary actions taken;

6. Order Defendant to pay employees that were improperly denied A&S benefits

   because Cigna improperly utilized a more onerous scrutinization from the

   Defendant’s prior method of assessing A&S claims.

7. Award Plaintiff its attorney's fees;

8. Award Plaintiff its costs incurred in this action; and

9. Grant Plaintiff such other and further relief as the Court deems just and proper.

Dated this 24th day of April, 2020.


                                      By: /s Sandra G. Radtke
                                             State Bar # 01022127
                                             Attorney for Plaintiff UAW
                                             Radtke Law Office, LLC
                                             15850 W. Bluemound Rd., #200
                                             Brookfield, WI 53005


                                                -7-
          Case 1:20-cv-00666-WCG Filed 04/27/20 Page 7 of 8 Document 1
                           Telephone: (262) 330-8120
                           E-mail: radtkelaw@tds.net




                             -8-
Case 1:20-cv-00666-WCG Filed 04/27/20 Page 8 of 8 Document 1
